Order filed September 30, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00175-CV

                       J.M. ARPAD LAMELL, Appellant
                                        V.
     ONEWEST BANK, FSB, A FOREIGN CORPORATION, Appellee

                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-11491

                                   ORDER

      Appellant’s brief was originally due April 24, 2014. The court granted four
extensions of time to file the brief. The final extension was granted to September
15, 2014, with a notation the no further extensions would be granted absent
exceptional circumstances. No brief or motion for extension of time has been filed.

      Unless appellant files a brief with this court on or before October 15, 2014,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM